Citation Nr: 1040968	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in October 2007. A transcript of the hearing is of record.

In January 2008, the Board denied service connection for a right 
shoulder disorder.  The Veteran appealed this decision to the 
Court of Appeals for Veterans Claims (the Court) which, based on 
a March 2009 Joint Motion for Remand (JMR), vacated the Board's 
January 2008 decision and remanded the matter to the Board for 
action consistent with the JMR.

In December 2009, the Board remanded the case so that a VA 
examination could be scheduled.  The claim is now ready for 
appellate review.


FINDING OF FACT

A chronic right shoulder disorder was not shown during service or 
for many years thereafter.  The current right shoulder disorder 
is not related to active service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Degenerative 
joint disease is a listed chronic disease for purposes of 
presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive 
period is one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

The Veteran contends that his current right shoulder disorder is 
related to a 1969 in-service diving accident.  A service 
treatment record dated August 1969 shows that he had a history of 
a right shoulder strain secondary to swimming and diving, but 
that his condition was improving.  

A September 1969 records show that the Veteran had suffered a 
right shoulder strain several months earlier and continued to 
complain of intermittent pain with movement.  There was no 
tenderness upon examination.  There was full range of motion with 
pain except anteriorally.  Strength was 100/100.  The initial X-
ray suggested acromioclavicular (A/C) shoulder separation, but an 
X-ray taken the following day with comparison views of the left 
shoulder revealed no radiographic abnormalities.  The impression 
was fibrositis.  

The September 1970 separation examination shows a normal clinical 
evaluation of the upper extremities.  The clinician noted 
occasional right shoulder pain with no complication or sequela.  
Therefore, a chronic right shoulder disorder was not shown in the 
service treatment records at the time of separation.

Further, the neither medical nor X-ray evidence of arthritis of 
the right shoulder is shown within one year of service and it is 
not contended otherwise.  Thus, presumptive service connection 
for arthritis of the right shoulder is not warranted.  

	Next, post-service medical evidence does not reflect right 
shoulder symptomatology for many years after service discharge.  
Specifically, the Veteran was diagnosed with scleroderma in 2002 
and filed his claim for a right shoulder disorder in July 2003.  
	
	In an October 2003 VA joints examination, the Veteran complained 
of daily pain of two years' duration and difficulty lifting heavy 
objects with his right arm, dating the onset of current pathology 
to 2001.  However, he related having right shoulder pain after 
service, "but not on a regular basis."  
	
	He acknowledged that in approximately 1997, he was lifting 
weights at work when his right shoulder gave out.  He reportedly 
had an X-ray at the time, but could not remember anything 
specific other than being told that nothing could be done.  He 
submitted a statement from a private physician who recalled 
treating him in the 1990s but no treatment records were 
available. 
	
	Even assuming symptomatology related to a right shoulder disorder 
in the late 1990s, this was more than 25 years after service 
separation.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.
	
In this decision, the Board has considered the lay evidence as it 
pertains to the issue.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his right shoulder symptoms have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to the shoulder, including pain, after he was discharged 
from the service.  After a review of the evidence, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued right shoulder symptoms since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the time 
of service separation examination, while occasional right 
shoulder pain was reported, no chronic right shoulder pathology 
was identified.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his upper extremities were was 
found to be clinically normal.  His in-service history of 
symptoms and absence of chronic pathology at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions of chronic 
pathology made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

Further, the Veteran has reported the onset of symptoms to 
different times.  Specifically, when he filed his claim, he did 
not indicate that he had had any treatment for his right 
shoulder.  The section inquiring on when his disability began or 
when he was treated was left blank.  He only reported that he was 
treated during service.  This suggests to the Board that he had 
not had any other treatment for his right shoulder except for his 
service treatment records.

On the other hand, in an October 2003 VA examination, he reported 
on and off pain in the right shoulder since service but 
acknowledged that he sustained an injury to his right shoulder 
six years previously when lifting weights, dating the onset of 
problems to 1997, but also reported continuous pain for two 
years, dating the current symptoms to 2001.  Dating the onset of 
symptoms to the 1990s is consistent with a statement by a private 
chiropractor associated with the claims file.

Next, the Veteran indicated that he dislocated his right shoulder 
in service, but this is not consistent with the contemporaneous 
evidence of records.  While the Veteran clearly sought treatment 
for right shoulder symptomatology, X-ray evidence did not show a 
dislocation.  

Moreover, in an October 2003 VA examination, the Veteran reported 
that he injured his right shoulder when he fell; however, the 
contemporaneous service records reflect that he suffered from a 
"strain" secondary to swimming and diving.  In fact, the 
service treatment record specifically noted "no hx [history] of 
shoulder injury."

Nonetheless, these inconsistencies in the record weigh against 
the Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

Next, the post-service medical evidence does not reflect 
complaints or treatment related to a right shoulder disorder for 
more than 20-years following active service.  The Board 
emphasizes the multi-year gap between discharge from active duty 
service (1970) and initial reported symptoms related to a right 
shoulder disorder in the 1990s (a 20+-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than the more 
contemporaneous in-service history and findings at service 
separation and the absence of complaints or treatment for years 
after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence weighs against a finding 
of continuity of symptoms since service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
right shoulder disorder to active duty, despite his contentions 
to the contrary.
	
As noted above, in an October 2003 VA joints examination, the 
Veteran complained of daily pain of two years' duration and 
difficulty lifting heavy objects with his right arm.  He related 
having right shoulder pain after service "but not on a regular 
basis" and noted a right shoulder injury in 1997 when lifting 
weights at work.  After a physical examination, the diagnosis was 
"[s]ervice connected right shoulder injury, with history of 
right shoulder strain as a result," although X-rays were normal.

This opinion neither supports nor weighs against the claim 
because, although the examiner characterized the right shoulder 
as "service connected," there was no disability shown at that 
time.  Moreover, the examiner offered no rationale for his 
opinion.

Next, a November 2004 MRI showed (1) the suggestion of a Rim-Rent 
tear of the supraspinatur tendon, and (2) degenerative changes of 
the glenohumeral joint and labrum; however, no opinion was 
rendered as to etiology.

In April 2005, the Veteran underwent another VA examination by 
the same examiner.  He reported that he injured his right 
shoulder in a 1969 diving accident, and re-injured the shoulder 
in 1997 or 1998 while lifting weights at work.  He stated that he 
"saw somebody about it at that time" and that the doctor told 
him "something is wrong with it."  

The Veteran complained of constant pain and difficulty lifting 
heavy objects with his right arm.  After a physical examination, 
the examiner wrote:  "[t]he veteran did have a right shoulder 
strain when he was in the service.  Cannot relate any chronic 
condition in the right shoulder to the service without the resort 
to speculation, because of the time frame, and the second 
injury."  This opinion neither supports nor weighs against the 
claim because of its speculative nature.

As part of a Board remand, the Veteran underwent a third VA 
examination in February 2010.  At that time, he reported 
persistent right shoulder pain since 1969.  The examiner wrote 
that the Veteran "began seeing physicians for problems related 
to his right shoulder," but the time frame was unclear.  He 
complained of stiffness and tenderness, and monthly flare-ups of 
several minutes' duration, which he described as severe.  

After a physical examination and a review of the claims file, to 
include the October 2003 X-ray, November 2004 MRI, and VA 
treatment records, the examiner diagnosed degenerative joint 
disease of the right shoulder.  He opined that the Veteran's 
right shoulder disorder "is less likely than not related to 
events that occurred in military service."  

He explained that while the initial 1969 X-ray suggested A/C 
separation, an X-ray taken the next day with comparison views of 
the left shoulder revealed no radiographic abnormalities.  The 
examiner determined that there was no evidence of a dislocated 
right shoulder.  He specifically noted in his rationale that the 
Veteran had suffered a work-related right shoulder injury in 
1997, but indicated that those records were unavailable.  

Moreover, the most probative evidence that addresses the question 
of a nexus between a current right shoulder disorder and service 
weighs against the contended causal relationship.  The February 
2010 VA examiner reviewed the evidence, discussed the evidence, 
and concluded that there was no causal relationship between a 
current right shoulder disorder and service.  He determined that 
there was no evidence of a dislocated right shoulder.  

The examiner explained that while the initial September 1969 X-
ray suggested acromioclavicular shoulder separation, an X-ray 
taken the following day with comparison views of the left 
shoulder revealed no radiographic abnormalities.  He acknowledged 
the 1997 work-related injury, but noted that the records were 
unavailable.  

	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, a chronic right shoulder disorder is not the 
types of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO provided the Veteran pre-adjudication notice by letter 
dated in August 2003 and post-adjudication notice by letter dated 
in December 2005.  The August 2003 notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; and Quartuccio  v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

Although the August 2003 letter did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for a right shoulder condition is 
denied.  Accordingly, any defect with respect to that aspect of 
the notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.   
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial,  normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d  1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records (STRs) and VA treatment 
records, assisted the Veteran in obtaining evidence, provided him 
three examinations, and afforded him the opportunity for a 
hearing.  He did identify additional providers, but states that 
those records are unavailable.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the claim file.  

The Veteran's representative has expressed concern regarding the 
sufficiency of the February 2010 VA medical opinion.  
Specifically, he contends that the examiner did not reconcile the 
different conclusions contained in the October 2003 and April 
2005 examination reports, as instructed by the December 2009 
Remand Order.  

The October 2003 and April 2005 reports were authored by the same 
examiner, while a different clinician conducted the February 2010 
examination.  The February 2010 examiner cannot be expected to 
explain a discrepancy between the other VA examination reports 
since he did not author those opinions.  

Furthermore, the Board has found that neither the October 2003 
nor the April 2005 opinions are adequate.  On the other hand, the 
February 2010 VA examination is sufficient for purposes of 
evaluating the etiology of the Veteran's right shoulder disorder.  

The examiner reviewed the claim file, which included private 
treatment records as well as VA treatment records and service 
treatment records.  He determined that there was no evidence that 
the Veteran dislocated his right shoulder during service.  The VA 
examiner further opined that the Veteran's current disability 
"is less likely than not related to events that occurred in 
military service."  This statement is a clear and adequate 
opinion of etiology for purposes of establishing service 
connection.  

For these reasons, the Board finds that the February 2010 VA 
examination was adequate and also substantially complied with the 
mandates of the Board's December 2009 remand for a VA examination 
and opinion on etiology.  Therefore, a remand for another VA 
examination and opinion is not warranted in order to obtain full 
compliance with the Board's previous remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  In sum, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


